DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2013/0075154).

a.	Re claim 1, Saito et al. disclose a busbar assembly comprising: a first busbar B1 (see annotated fig. 4(3) below; the busbar assembly can be considered as the a same plane (horizontal fictive plane passing through the middle of B1 and B2) as the first busbar with a gap being provided between opposing side surfaces of the first and second busbars (explicit on annotated fig. 4(3)); and an insulating resin layer (unlabeled resin layer 11; see fig. 3d, [0149]) filled in the gap so as to mechanically connect the opposing side surfaces of the first and second busbars.


    PNG
    media_image1.png
    923
    1733
    media_image1.png
    Greyscale


b.	Re claim 2, the opposing side surface of at least one of the first and second busbars is an inclined surface that is closer to the opposing side surface of the other of another (bottom) side in a thickness direction (explicit on annotated fig. 4(3)).

c.	Re claim 3, the opposing side surfaces of both of the first and second busbars are inclined surfaces that are closer to each other from one (top) side toward another (bottom) side in the thickness direction (explicit on annotated fig. 4(3)).

d.	Re claim 4, the insulating resin layer is provided on at least one of surfaces on one (top) side and another (bottom) side in a thickness direction of the first and second busbars in addition to within the gap (explicit on annotated fig. 4(3)).

e.	Re claim 5, Saito et al. disclose a busbar assembly comprising: a plurality of busbars (the busbars are B1 and B2 on annotated fig. 4(3) above, including those not shown at the pre-molding stage in figs. 3d-e, and it is the Examiner position that fig. 4(3) is merely a view of a singulated finished product comprising a single leadframe unit that comprises the unlabeled leads and leads B1&B2, and prior to that stage and in view of the larger leadframe panel comprising a plurality of leadframes units as shown on figs. 1a-c and related text, a larger pre-molded leadframe panel with a plurality of the leadframe units of fig. 4(3) existed in view of figs. 3a-e and related text, and the pre-molded larger leadframe would have comprised a plurality of leads B1 and leads B2) formed by (i.e. being) conductive metal flat plates (the leads are metal leads as per [0140]), wherein the plurality of busbars are disposed in a same plane (horizontal plane passing through their middle) with gaps being provided between adjacent busbars .

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2008/0251739).

a.	Re claim 1, Choi et al. disclose a busbar assembly comprising: a first busbar B1 (see annotated fig. 5(c) below; see figs. 5a-c and related text, [0039], [0065]; see remaining of disclosure for more details) formed by (i.e. being) a conductive metal flat plate; a second busbar B2 formed by (i.e. being) a conductive metal flat plate, wherein the second busbar is disposed in a same plane (horizontal fictive plane passing through the middle of B1 and B2) as the first busbar with a gap being provided between opposing side surfaces of the first and second busbars (explicit on annotated fig. 5(c)); and an insulating resin layer 2 ([0040]) filled in the gap so as to mechanically connect the opposing side surfaces of the first and second busbars.


    PNG
    media_image2.png
    601
    1216
    media_image2.png
    Greyscale


b.	Re claim 4, the insulating resin layer is provided on at least one of surfaces on one (top) side and another (bottom) side in a thickness direction of the first and second busbars in addition to within the gap (explicit on annotated fig. 5(c)).

c.	Re claim 5, Choi et al. disclose a busbar assembly comprising: a plurality of busbars (1(g)-1’ to 1(g)-4’; see figs. 5a-c and related text; see remaining of disclosure for more details) formed by (i.e. being) conductive metal flat plates ([0039], [0065]), wherein the plurality of busbars are disposed in a same plane (horizontal fictive plane passing through the middle of B1 and B2, thus through the middles of (1(g)-1’ to 1(g)-4’ in cross section as fig. 5c) with gaps being provided between adjacent busbars (explicit on fig. 5a); and an insulating resin layer 2 filled in the gap so as to mechanically connect adjacent busbars while electrically insulating them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bancken et al. (US 2015/0362136, fig. 2b), Yoo et al. (US 2012/0205708, figs. 4A-B&6B), Oyabu et al. (US 2012/0015463, fig. 3A) and Lin et al. (US 2011/0157851, figs. 2D&3B) disclose busbar assemblies similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899